        Case 1:18-cv-01138-SCY-JHR Document 9 Filed 02/14/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


NORTHERN NEW MEXICO
STOCKMAN’S ASSOCIATION and
OTERO COUNTY CATTLEMAN’S
ASSOCIATION,
              Plaintiffs,
vs.                                                     Case No. 1:18-cv-01138-SCY-JHR

                                                        NOTICE REGARDING DEADLINE
                                                        TO RESPOND TO COMPLAINT

UNITED STATES FISH AND WILDLIFE
SERVICE and MARGARET EVERSON,
in her official capacity as Principal Deputy
Director of the United States Fish and
Wildlife Service, 1

                        Defendants.

        Federal Defendants hereby provide notice that the deadline to file the answer or

otherwise respond to the Complaint (ECF No. 1) is April 1, 2019.

        On January 2, 2019, Plaintiffs filed the Summons returned executed. ECF No. 7.

The docket entry states that Federal Defendants were served on December 17, 2018,

and that the answer or other response to the Complaint is due February 15, 2019. ECF

No. 7. However, the U.S. Attorney for the District of New Mexico was served on

December 26, 2018. This date is shown in the delivery receipt submitted with the

Summons. ECF No. 7 at 6. The deadline for the United States to respond to a

complaint is generally 60 days after service on the U.S. Attorney for the district where

the suit is filed. See Federal Rule of Civil Procedure 12(a)(2).


1
 Pursuant to Federal Rule of Civil Procedure 25, Margaret Everson is automatically substituted for her
predecessor in office.
       Case 1:18-cv-01138-SCY-JHR Document 9 Filed 02/14/19 Page 2 of 3



       During the lapse in appropriations for the federal government, the Chief United

States District Judge for the District of New Mexico issued two orders staying civil cases

involving the United States and extending deadlines commensurate with the duration of

the lapse in appropriations. See ECF No. 6; “In the Matter of Civil Proceedings

Involving the United States During Federal Lapse in Appropriations,” 18-MC-04-55

(December 27, 2018); “Order Extending Stay of Civil Cases Involving the United

States,” 19-MC-04-03 (January 15, 2019). Therefore, the deadline to respond to the

Complaint has been extended commensurate with the duration of the lapse of

appropriations, which was 35 days.

       Because the Complaint was served on December 26, 2018, and the deadline to

respond was extended commensurate with the duration of the lapse in appropriations,

Federal Defendants answer or other response to the Complaint is due April 1, 2019.

Federal Defendants’ counsel has conferred with counsel for Plaintiffs and they agree

that April 1, 2019 is the appropriate deadline. Federal Defendants file this notice to

correct the deadline reflected in the docket entry for the Summons (ECF No. 7) and

ensure the Court is aware of the correct deadline.

                                          Respectfully Submitted by

                                          JOHN C. ANDERSON
                                          United States Attorney

                                          /s/ Electronically filed February 14, 2019
                                          MANUEL LUCERO
                                          Assistant United States Attorney
                                          P.O. Box 607
                                          Albuquerque, NM 87103
                                          (505) 224-1467
                                          manny.lucero@usdoj.gov
      Case 1:18-cv-01138-SCY-JHR Document 9 Filed 02/14/19 Page 3 of 3




                                       JEAN E. WILLIAMS,
                                       Deputy Assistant Attorney General

                                       SETH M. BARSKY, Chief
                                       S. JAY GOVINDAN, Assistant Chief

                                       /s/ Devon Lea Flanagan
                                       DEVON LEA FLANAGAN, Trial Attorney
                                       (Application for Admission Pending)
                                       DC Bar No. 1022195
                                       U.S. Department of Justice
                                       Environment & Natural Resources Division

                                       Wildlife & Marine Resources Section
                                       Ben Franklin Station, P.O. Box 7611
                                       Washington, D.C. 20044-7611
                                       Telephone: (202) 305-0201
                                       Facsimile: (202) 305-0275
                                       Email: devon.flanagan@usdoj.gov

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 14, 2019, I filed the foregoing pleading
electronically through the CM/ECF system, which caused the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing:

                                       /s/ Electronically filed February 14, 2019
                                       MANUEL LUCERO
                                       Assistant United States Attorney
